Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/249,115 02/19/2021. This application claims benefit of provisional application No. 62/982,300 filed on 02/27/2020 and claims benefit of 62/987,497 filed on 03/10/2020 and claims benefit of 63/141,757 filed on 01/26/2021. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/29/2021 and 09/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6, 8-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20190313390 A1).

Regarding claim 1, Cheng discloses a user equipment (UE) comprising: 
a transceiver ([0102] and FIG. 9: node 900 with a transceiver 920) configured to receive: configuration information for one or more transmission configuration indication (TCI) states, associated TCI state identifiers (IDs), and a channel conveying one or more TCI state IDs, and the channel conveying the one or more TCI state IDs ([0037] In the present implementation, the cell #1 may be configured with a Control Resource Set (CORESET) 103 by the base station. Furthermore, the UE may be configured with a Transmission Configuration Indicator (TCI) state (TCI-state) for the CORESET 103; [0038] The CORESET 103 may contain one or more PDCCHs (= a channel conveying the TCI state) that carry scheduling information of the cell #1 and/or the cell #2. For example, the scheduling information may be contained in Downlink Control Information (DCI).;  [0052] As shown in FIG. 2A, the UE may apply the DL Rx beam 204, which is configured for the CORESET 205, to receive the CORESET 205. For example, the DL Rx beam 204 may correspond to a TCI-state (e.g., “TCI-state#5” in Table 1) (indicating TCI state ID) configured in the configuration of the CORESET 205 (e.g., with CORESETID #2); [0067] The CORESET configuration may include a TCI-state ID associated with the TCI-state. Thus, the UE may follow such a CORESET configuration to apply a DL Rx spatial filter (e.g., the DL Rx beam 302) corresponding to the TCI-state to receive the CORESET 303… the CORESET 303 may contain a PDCCH that carries the DCI #1.); and 
a processor operably connected to the transceiver ([0102] and FIG. 9: node 900 with a processor 928 coupled to transceiver 920), the processor configured to: determine, based on the one or more TCI state IDs, one or more spatial domain filters for at least one of reception of downlink channels and transmission of uplink channels ([0037] The UE may apply a DL Reception (Rx) spatial filter (e.g., the DL Rx beam 102 provided by the RF module #1) corresponding to the TCI-state to monitor the CORESET 103; [0075] Each TCI-state may correspond to a DL Rx spatial filter.), 
wherein the transceiver is further configured to at least one of: receive, the downlink channels using the one or more spatial domain filters ([0037] The UE may apply a DL Reception (Rx) spatial filter (e.g., the DL Rx beam 102 provided by the RF module #1) corresponding to the TCI-state to monitor the CORESET 103; [0038] The CORESET 103 may contain one or more PDCCHs (= downlink channel) that carry scheduling information of the cell #1 and/or the cell #2; [0039] After the UE successfully decodes the PDCCHs in the CORESET 103, the UE may know when to monitor the corresponding PDSCHs (e.g., the PDSCHs 105 and 107) and which DL Rx beam(s) should be used.), and 
transmit, starting at the determined time, the uplink channels using the one or more spatial domain filters ([0082] In the present implementation, the cell #3 may be configured with a BFR CORESET 507. The UE may monitor the BFR CORESET 507, on the cell #3, for the cell #2. For example, when a beam failure event occurs on the cell #2, the UE may transmit a BFRQ to the base station; Tables 9-11 indicate the TCI states, which correspond to a spatial domain filters, used for transmission of beam failure recovery request.).  
But Cheng does not explicitly disclose a processor configured to determine a time for applying the one or more spatial domain filters, and the transceiver is further configured to at least one of: receive, starting at the determined time, the downlink channels using the one or more spatial domain filters, and transmit, starting at the determined time, the uplink channels using the one or more spatial domain filters.
However, Cheng further discloses determining a time to monitor PDSCH based on an offset determined based on decoding the received PDCCH, and determining the beam to monitor the PDSCH ([0039] After the UE successfully decodes the PDCCHs in the CORESET 103, the UE may know when to monitor the corresponding PDSCHs (e.g., the PDSCHs 105 and 107) and which DL Rx beam(s) should be used; [0040] Generally, there may be a scheduling offset period between the time (e.g., the time T111) the UE completes the reception of the PDCCH(s) and the time (e.g., the time T112) the UE successfully decodes the PDCCH(s).). This provides an example of determining a time for applying the one or more spatial domain filters, and starting to monitor at the determined time, the downlink channels using the one or more spatial domain filters.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (determining a starting time for receiving a downlink channel using the one or more spatial domain filters) which anticipates the genus (MPEP 2131.02).

Regarding claim 2, Cheng discloses the limitations of claim 1 as set forth, and Cheng further discloses wherein the determined time is based on at least one of the channel conveying the one or more TCI state IDs and an acknowledgement of the channel conveying the one or more TCI state IDs ([0039] After the UE successfully decodes the PDCCHs in the CORESET 103, the UE may know when to monitor the corresponding PDSCHs (e.g., the PDSCHs 105 and 107) and which DL Rx beam(s) should be used; [0055] During the time interval between the time T222 and the time T223, because the UE has not successfully decoded the DCI #1, the UE may follow predefined rules to determine the DL Rx spatial filter (e.g., the DL Rx beam 206) to perform reception on the cell #1. For example, the UE may apply the same DL Rx spatial filter as the DL Rx beam 202 to receive the cell #1 during this time interval; thus, if the UE decodes the DCI included in the received PDCCH, the determined time is based on the channel conveying the one or more TCI state IDs, and if the UE does not decode the DCI it indicates a lack of acknowledgement of the channel in which case the UE uses a predefined rule to determine the downlink filter corresponding to a TCI state to receive a PDSCH in a predetermined time interval.).  

Regarding claim 3, Cheng discloses the limitations of claim 1 as set forth, and Cheng further discloses wherein the determined time is based on at least one of a UE capability, a sub-carrier spacing, a pre-determined time interval, and a higher layer configuration ([0040] the length of the scheduling offset period may be related to the UE's capabilities. For example, the UE may report the scheduling offset period as the UE's capability to the base station.).  

Regarding claim 4, Cheng discloses the limitations of claim 1 as set forth, and Cheng further discloses wherein: the channel conveying one or more TCI state IDs is a physical downlink control channel (PDCCH) with a downlink control information (DCI) format used for scheduling: a physical downlink shared channel (PDSCH) in a cell or a physical uplink shared channel (PUSCH) in the cell, and the DCI format comprises: the one or more TCI state IDs and a downlink scheduling assignment or an uplink scheduling grant, or the one or more TCI state IDs but no downlink scheduling assignments or uplink scheduling grants ([0037] In the present implementation, the cell #1 may be configured with a Control Resource Set (CORESET) 103 by the base station. Furthermore, the UE may be configured with a Transmission Configuration Indicator (TCI) state (TCI-state) for the CORESET 103; [0038] The CORESET 103 may contain one or more PDCCHs (= a channel conveying the TCI state) that carry scheduling information of the cell #1 and/or the cell #2. For example, the scheduling information may be contained in Downlink Control Information (DCI).).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (the DCI format comprises the one or more TCI state IDs and a downlink scheduling assignment or an uplink scheduling grant) which anticipates the genus (MPEP 2131.02).

Regarding claim 6, Cheng discloses the limitations of claim 1 as set forth, and Cheng further discloses wherein: the channel conveying the one or more TCI state IDs is transmitted on one or more beams, and at least one of the one or more beams is associated with one of the one or more conveyed TCI state IDs (([0039] After the UE successfully decodes the PDCCHs in the CORESET 103, the UE may know when to monitor the corresponding PDSCHs (e.g., the PDSCHs 105 and 107) and which DL Rx beam(s) should be used; [0052] As shown in FIG. 2A, the UE may apply the DL Rx beam 204, which is configured for the CORESET 205, to receive the CORESET 205. For example, the DL Rx beam 204 may correspond to a TCI-state (e.g., “TCI-state#5” in Table 1) (indicating TCI state ID) configured in the configuration of the CORESET 205 (e.g., with CORESETID #2); [0067] The CORESET configuration may include a TCI-state ID associated with the TCI-state. Thus, the UE may follow such a CORESET configuration to apply a DL Rx spatial filter (e.g., the DL Rx beam 302) corresponding to the TCI-state to receive the CORESET 303… the CORESET 303 may contain a PDCCH that carries the DCI #1).  

Claims 8-11 and 13 are rejected following the same rationale as set forth in the rejection of claims 1-4 and 6, respectively. Claims 8-11 and 13 recite corresponding features to those in claims 1-4 and 6, respectively, from the perspective of a base station.

Claims 15, 17, and 19 are rejected on the same grounds set forth in the rejection of claims 1, 4, and 6, respectively. Claims 15, 17, and 19 recite similar features as in claims 1, 4, and 6, respectively, from the perspective of a method.

Claim 16 is rejected on the same grounds set forth in the rejection of claims 2 and 3. Claim 16 recites similar features as in claims 2 and 3, from the perspective of a method.

 Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Huang (US 20190222284 A1).

Regarding claim 7, Cheng discloses the limitations of claim 1 as set forth. But Cheng does not disclose wherein: the channel conveying the one or more TCI state IDs is configured or determined as a two- part channel or signal; and a first part of the two part channel or signal indicates at least one of: an existence of a second part of the two part channel or signal, a payload size and content of the second part, a beam for transmission of the second part, and resource elements and a configuration used for the second part.  
However, in the same filed of endeavor, Huang discloses wherein: the channel conveying the one or more TCI state IDs is configured or determined as a two- part channel or signal; and a first part of the two part channel or signal indicates at least one of: an existence of a second part of the two part channel or signal, a payload size and content of the second part, a beam for transmission of the second part, and resource elements and a configuration used for the second part ([0116] A set of PDCCH candidates for a UE to monitor is defined in terms of PDCCH search spaces; [0122] a UE-specific search space for a DCI format with CRC scrambled by C-RNTI or CS-RNTI(s); [0131] an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_0 or DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI; thus the first part of the DCI format includes scheduling information and the second part includes the TCI-PresentInDCI which indicates if the TCI state is present in the DCI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Cheng as applied to claim 1, based on the above teaching from Huang, to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a DCI format that includes TCI state information in addition to the scheduling information.

Claim 14 is rejected following the same rationale as set forth in the rejection of claim 7. Claim 20 recites corresponding features to those in claim 7, from the perspective of a base station.

Claim 20 is rejected on the same grounds set forth in the rejection of claim 7. Claim 20 recites similar features as in claim 7, from the perspective of a method.

Allowable Subject Matter
Claims 5, 12, and 18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (US 20190281587 A1) – TCI state indication in a downlink control channel. 
Go et al. (US 20220239440 A1) – Uplink transmission using the received TCI state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471